 SAN JOAQUIN COMPRESS AND WAREHOUSE COMPANY279should be included in the same unit with the production employees.?We find that all production and maintenance employees at the Em-ployer'sDallas, Texas, warehouse, including welders, glass cutter,helpers, warehousemen, truck drivers, and shipping clerk)" but ex-cluding office and clerical employees, guards, watchmen, professionalemployees, and all supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.9[Text of Direction of Election omitted from publication in thisvolume.]Bushnell Steel Company,93 NLRB No. 96.$The Petitioner would exclude the shipping clerk as a supervisor.However, theshipping clerk has no authority effectively to recommend the hire or discharge of employees,nor is his direction of the warehousemen and truck drivers other than routine.Accord-ingly, the shipping clerk is included in the appropriate unit.°The Employer maintains that the welders and helper should not be included in theunit because difficulties in obtaining materials and unprofitable operations may necessitatethe closing of the welding shop.The record indicates that although the Employer'%principal supplier has ceased furnishing materials,the date of termination of the Employer'sshop operations is indefinite.Under these circumstances,we are of the opinion that thereexists sufficient expectancy of continued employment of the welders and helper to warranttheir inclusion in the unit.Cf.Lone Star Seat Mfg.Co.,94 NLRB 19. Moreover, thePetitioner has indicated its willingness to represent the remaining employees in the eventthe Enployer is forced to close the shop.SAN JOAQUIN COMPRESS AND WAREHOUSE COMPANYandINTERNA-TIONAL LONGSHOREMEN AND WAREHOUSEMEN'S UNION, LOCAL 6,PETITIONERCALCOT COMPRESS AND WAREHOUSEandINTERNATIONAL LONGSHORE-MEN AND WAREHOUSEMEN'S UNION, LOCAL 6, PETITIONERCALCOT COMPRESS AND WAREHOUSE 1andBUTCHERS UNION LOCALNo.193,AMALGAMATED MEAT CUTTERS&BUTCHER WORKMEN OF NORTHAMERICA, AFL, PETITIONER.Cases Nos. 21-RC-1800, 21-RC-1801,and 21-RC-1916. July 18,1951Decision and Direction of ElectionUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held before BenGrodsky, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.'The Employer named in the petition filed in 21-RC-1916 is California Cotton Coopera-tive Association,Ltd.CalcotCompress and Warehouse is the wholly owned subsidiaryof CaliforniaCottonCooperative Association,Ltd , and isthe actual employer of theemployees for whom representation is sought in both Case No. 21-RC-1801 and Case No.21-RC-1916.Accordingly,and on its own nrotion,the Board hereby orders that thepetition and other formal papers in Case No. 21-RC-1916 be,and they hereby are,corrected to show the correct name of the Employer.95 NLRB No. 49.11 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Reynolds andMurdock].Upon the entire record 2 in this case, the Board funds :1.San Joaquin Compress and Warehouse Company, a Californiacorporation, is engaged in the compressing and storage of cotton atBakersfield, California.During the 12-month period from,April 1,1950, toMarch 31, 1951, San Joaquin Compress and WarehouseCompany performed necessary services, valued in excess of $50,000,for enterprises engaged in producing or handling goods destined forout-of-State shipment, or performing services outside the State, inthe value of $25,000 per annum or more.Accordingly, we find thatSan Joaquin Compress and Warehouse Company is engaged in commcoerce within the meaning of the Act and that it will effectuate thepolicies of the Act for the Board to assert its jurisdiction in thisproceeding.3Calcot Compress and Warehouse, a California corporation,is alsoengaged in the compressing and storage of cotton at Bakersfield, Cali-fornia.During the 12-month period ending December 31, 1950,Calcot Compress and Warehouse made.shipments of cotton, valued inexcess of$1,000,000, to points outside the State of California.Ac-cordingly, we find that Calcot Compress and Warehouse is engagedin commerce within the meaning of the Act and. that it will effectuatethe policies of the Act for the Board to assert its jurisdiction in thisproceeding .42.The labororganizationsinvolved claim to representcertain em-ployees of the Employers..3.On November 10, 1949, San Joaquin Compress and WarehouseCompany, herein referred to as San Joaquin, and Kern County Cot-ton Industrial Workers Union Local No. 272, Food and Tobacco andAgricultural and Allied Workers Union of America, hereinafter re-ferred to as Local No. 272, entered into a collective bargaining agree-ment,which provided for its termination upon 60 days' notice priorto August 15, 1952.On August 15, 1950, Calcot Compress and Ware-house, herein referred to as Calcot, and Local No. 272 entered into acollective bargaining agreement with the same expiration date.TheEmployers appear to urge these contracts as bars to these proceed-ings.However, although no elections have been held pursuant toSection 9 (e) (1) of the Act, both of the contractscontain union-2A stipulation concerning the extent of the operations of San Joaquin'Compress andWarehouse Company, entered into by San Joaquin Compress and Warehouse Companyand dated June 13, 1951,was received after the hearing in this proceeding.It is herebymade a part of the record herein.8Hollow TreeLumber Company,91 NLRB 635.4Stanialaua Implement and Hardware Company, Limited,91 NLRB 618. SAN-JOAQUIN COMPRESS AND, WAREHOUSE; COMPANY281security .clauses.The union-security clause in the contract betweenSan Joaquin and Local No. 272, which is substantially the same asthat in contract between Calcot and Local No. 272, reads as follows : 6Section 2. The Employer agrees not to discriminate againstany employee because of Union membership or activity. In theemployment of new personnel, the Employer agrees to give pref-erence to members in good standing with the Union, but if satis-factory members of the Union are not available, ' the employershall have the right to employ any persons available, providedsuch persons obtain a work permit from the Union.As the Board has previously held, such a union-securityclause goesbeyond the limited provisions permitted by Section 8 (a) (3) of theAct, and would be illegal even if it had been executed following anelection conducted under Section 9 (e) (1) of the Act .6Accord-ingly, the contracts cannot operate as bars to these proceedings.4. In all these cases, the Petitioners seek units consisting of all pro-duction and maintenance employees, excluding office and clericalemployees, watchmen, guards, and supervisors as defined in the Act.Calcot Compress and Warehouse objects to the inclusion of mainte-nance employees in the unit of its employees.During 8 months of the year, Calcot has only onemaintenanceemployee, a mechanic, whose duty it is to keep the machinery in oper-ating condition.During the 4-month period ofseasonalactivity, anadditional maintenance employee is hired.These employees are underthe direct supervision of Calcot's superintendent.No unionseeks torepresent. the maintenance employees separately, and Calcot has ad-vanced no cogent reason which, in our opinion, would justify theirexclusion from the plant-wide unit.7Accordingly, in recognition ofthe normal community of interest between production and mainte-nance employees, and in conformance with Board policy, we shallinclude the maintenance employees in the unit hereinafter foundappropriate 8RThe union-security clause in the contract between Calcot Compress and Warehouse andLocal No. 272 reads as follows : "Section 2.The Employer agrees not to discriminateagainst any Employee because of Union Membership or Activity.In the employment ofnew personnel,the Employer agrees to give preference to members of the Union ifavailable,the Employer shall have the right to employ any persons available providingsuch persons obtain a work permitfrom the Union" (sic).e Indiana Limestone Company,Inc.,92 NLRB 1337;McCoy Truck Tire Recap Company,'93NLRB 673,and cases cited therein.This conclusionmakes it unnecessary toconsider whether there exists such a confusion in the bargaining relationship that the,conflicting claims to representation can best be resolved by an election.Cf.Erie ResisterCorporation,94 NLRB No.89; BostonMachine Works Company,89 NLRB 59.'The Board has frequently held that the mode of payment of employees is not determina-tive of the scope of an appropriate unit,Bendim Aviation Corporation,Kansas Citybivi8ion,,88 NLRB 1281.8 FlorenceManufacturing Company, Inc.,92 NLRB 185;SpackShoeCompany,86NLRB 701;Mutual Rough Hat Company,86 NLRB 440. 282DECISIONSOF NATIONALLABOR RELATIONS BOARDThe following employee groups of each of the Employersconsti-tute separate units appropriate for the purposes of collectivebargain-ing within the meaning of Section 9 (b) of the Act :(1)All production and maintenance employees of San JoaquinCompress and Warehouse Company at Bakersfield, California, ex-cluding office and clerical employees, watchmen, guards, and super-visors as defined in the Act.(2)All production and maintenance employees of Calcot Com-press and Warehouse at Bakersfield, California, excludingoffice andclerical employees, watchmen, guards, and supervisorsas defined inthe Act.5.At the time of the hearing, San Joaquin Compress and Ware-house Company had only 27 employees, and, in accordance with itsusual practice, it expected to reduce the number of itsemployees to10 or 12 within a short time.During the heightof its seasonalactivity, which should be reached between November 1 and November15, San Joaquin expects to employ between 85 to 90 employees.BothSan Joaquin and International Longshoremen and Warehousemen'sUnion, Local 6, request that any election directed herein beheld at orabout the peak of the seasonal activity. In accordance with the re-quest of the parties and in conformance with the Board'susual prac-tice in the holding of an electionin a seasonalindustry, we shall directthat the election in 21-RC-1800 be held at or about the approximateseasonalpeak, on a date to be determined by the Regional Directorfor the Twenty-first Region, among the employees in the appropriateunit who are employed during the payroll period immediately preced-ing the date of the issuance of the notice of election by theRegionalDirector?Calcot Compress and Warehouse had approximately 44 employeesat the time of the hearing.Although its employment is tapering offslowly, Calcot expects that it will keep approximately the same num-ber of employees engaged on a part-time basis until the end of July.At the height of its seasonal activity.in November, Calcot expects toemploy between 90 and 100 employees.Calcot and Butchers UnionLocal No. 193, Amalgamated Meat Cutters & Butcher Workmen ofNorth America, AFL, contend .that the employees now employed byCalcot are a representative group and that an immediateelectionshould be directed among such employees. International Longshore-men and Warehousemen's Union, Local 6, opposes this contention andurgesthat, if the electionis notdirected at the height of Calcot's sea-sonalactivity, laid-off employees on Calcot's seniority list should beallowed to vote in the election directed herein.9 Arena-Norton,Inc., et al.,93 NLRB 875 ;Choctaw Cotton Oil Company,84. NLRB 660. SAN JOAQUIN COMPRESS AND . WAREHOUSE . COMPANY283In accordance with its agreement with Local No. 272, Calcot hasmaintained a list showing the seniority of its employees.Employeeswith seniority are given preference in seasonal rehiring, and a sub-stantial number of such employees return: from year to year.We find that the employees now employed by Calcot Compress andWarehouse are a representative group of its employees, and that animmediate election should be directed.-We also find that employeeslaid off for not more than 1 year and retained on Calcot's senioritylist have a reasonable expectation of reemployment and that they areentitled to participate in the selection of a bargaining agent, unlessthey have obtained permanent employment elsewhere or have failedto respond to an offer of reemployment by Calcot "Direction of ElectionsAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employers, elections bysecret ballot shall be conducted :(1)On a date selected in accordance with the instructions set forthin paragraph 5, above, under the direction and supervision of theRegional Director for the Region in which this case was heard, andsubject to Sections 102.61 and 102.62 of National Labor RelationsBoard Rules and Regulations, among the employees of San JoaquinCompress and Warehouse Company in the unit found appropriatein paragraph numbered 4, above, who are employed during the payrollperiod immediately preceding the date of issuance of the notice ofelection, including employees who did not work during said payrollperiod because they were ill or on vacation or temporarily laid off,and employees in the military services of the United States who appearin person at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the elections, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented by International Long-shoremen and Warehousemen's Union, Local 6;(2)As early as possible, but not later than 30 days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Region in which this case was heard, and subject toSections 102.61 and 102.62 of National Labor Relations Board Rulesand Regulations, among the employees of Calcot Compress and Ware-house in the unit found appropriate in paragraph numbered 4, above,who were employed during the payroll period immediately precedingthe date of this Direction of Elections, including employees who did10Arkport Dairies, Inc.,86 NLRB 319;Georgia Fertilizer Company,83 NLRB 180."American Transformer Company,89 NLRB 824;BethlehemSteelCompany, Ship-building Division,86 NLRB 577;E. H. Ferree Company,77 NLRB 283;Scintilla MagnetoDivision,61 NLRB 520. 284DECISIONSOF NATIONAL LABOR RELATIONS BOARDnot work during said payroll period because they were ill or onvacation or temporarily laid off, and employees in the military serv-ices of,the United States who appear in person at the polls, but ex.=cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, and also excluding employees on strike who are not entitledto reinstatement, to determine whether they desire to be represented,for purposes of collective bargaining, by International Longshoremenand Warehousemen's Union, Local 6, or by Butchers Union LocalNo. 193, Amalgamated Meat Cutters & Butcher Workmen of NorthAmerica, AFL, or by neither:COCA COLA BOTTLING COMPANY OF ST. LouisandHOWARD D. BREWERCOCA COLA BOTTLING COMPANY OF ST. LouisandLOCAL UNION No.606 AFFILIATED WITH INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, A. F.. L.Cases Nos. 14-CA-451 and 14-CA-199. July 19, 1951Decision and OrderOn February 2, .1951, Trial Examiner Allen McCullen issued hisIntermediate Report in the above-entitled proceeding, finding thatthe -Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand -take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto. ^ The Trial Examiner also foundthat, the:Respondent had not engaged in certain other unfair laborpractices. and recommended, that the complaint be dismissed as tosuch pallegations.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the-Na-tional Labor Relations Board has delegated its powers in connectionwith this proceeding to a three-member, panel. [Chairman Herzog andMembers Reynolds and Murdock].- -The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.' The Respondent's request for oral argu-1The Respondent excepted to the Trial Examiner's allowance of the General Counsel'smotion to amend the complaints so as to include the names of four additional employeesin the allegations alleging demotion for union activity.The motion was allowed at theclose of the General Counsel's case during the afternoon of Friday,November 3, 1950.The Trial Examiner thereupon allowed a recess until Monday morning,November 6, 1950.The Respondent did not request the recall of any of the General Counsel's witnesses forfurther examination,and was afforded a full opportunity to proceed with its defense of95 NLRB No. 45.